Citation Nr: 9906230	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  98-13 064	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for a seizure disorder.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from September 20, 1966 to 
October 27, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a seizure 
disorder.  The Board notes that the veteran failed to report 
for a scheduled hearing before a member of the Board in 
February 1999.


REMAND

The veteran contends that he has a seizure disorder, which 
had its onset during his period of active service.  He 
asserts that he did not have seizures prior to service, and 
that his first seizure occurred during service.  In support 
of his claim, he has submitted statements from his family and 
friends.

Service medical records show that the veteran's enlistment 
examination in May 1966 was negative for any abnormalities or 
defects, and a subsequent notation in August 1966 showed "no 
additional defects discovered" and he was found fit for 
service.  A medical report shows that he was hospitalized 
from September 30, 1966 to October 5, 1966 after being found 
unconscious, lying on the floor in the barracks.  He gave a 
history of an episode, a month and a half prior, in which his 
tongue was sticking out and his arms and legs were shaking.  
Both "episodes" were noted to have occurred just prior to 
eating and neither episode was associated with the 
characteristic post ictal state.  He reported no history of 
head trauma.  The examiner noted that "of interest" was a 
family history of febrile convulsions with the mother, 
father, and other sibling.  The diagnosis was convulsive 
disorder.  An October 1966 Medical Board Report recommended 
that the veteran be discharged due to a convulsive disorder 
that existed prior to service, with 1962 cited as the 
approximate date of origin.

The veteran reported in the June 1997 Application for 
Compensation or Pension that he had been treated for seizures 
by a Dr. J. Boton, of Lynchburg, Virginia, in 1966.  The 
veteran indicated that Dr. Boton was retired, and he had been 
told that all of Dr. Boton's medical records were destroyed.  
He reported treatment for seizures at a free clinic in 1991, 
but noted that he was told that the records could not be 
provided because it was a free clinic.  He also reported 
receiving treatment for seizures at four separate hospitals 
in 1991, 1995, and twice in 1996.

By October 1997 rating decision, the RO denied service 
connection for a seizure disorder, based essentially on a 
finding that the veteran's seizure disorder pre-existed 
service, and was not shown to have been aggravated therein.  
The Board notes that the pursuant to 38 U.S.C.A. § 1111, a 
veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service.  The presumption of 
soundness can be overcome only by clear and unmistakable 
evidence that a disability existed prior to service.  
38 U.S.C.A. § 38 1111, C.F.R. § 3.304(b); Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  Since no defects were noted on 
the veteran's entrance examination, he is entitled to this 
presumption.  It is unclear whether there is clear and 
unmistakable evidence to rebut that presumption.  The only 
evidence showing that a seizure disorder may have pre-existed 
service is the veteran's statement in 1966, that a month and 
a half prior he had an episode in which his tongue was 
sticking out and his arms and legs were shaking.  The Board 
notes that it may not rely on its own unsubstantiated 
judgment as to whether a disability pre-existed service, and 
must support a medial conclusion, such as whether a 
disability pre-existed service, with independent medical 
evidence in the record.  

The threshold question, in any claim for service connection 
is whether the veteran has presented a well-grounded claim.  
A well-grounded claim is one which is plausible.  If the 
veteran has not presented a well-grounded claim, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  Also, in order for 
a claim to be well-grounded, there must be competent evidence 
of a current disability (medical diagnosis), of incidence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
38 U.S.C.A. § 5107(a), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

It appears that the claim for service connection for a 
seizure disorder may not be well-grounded.  There is no 
medical evidence of a current seizure disorder.  Since the 
first requirement of Caluza is not satisfied, the issue of 
whether such a disorder pre-existed service and was 
aggravated therein, or whether such disorder had its onset 
during service, is at this point moot.  Ordinarily, when a 
claim is not well grounded, there is no duty to assist, and 
the claim is denied on the record.  Nonetheless, in any claim 
for service connection there is certain development which 
must be accomplished even before the matter of well-
groundedness is addressed.  

On VA examination in August 1997, the veteran reported that 
he had never been followed up for any of his seizures, and 
that the last seizure was in October 1996.  He indicated that 
when he returned home from service, a doctor told him the 
results of an EEG were abnormal and prescribed Dilantin, 
which he has been on ever since.  The examiner noted there 
was no claims file for review.  The diagnosis was history of 
seizure disorder, none since 1996.  It was noted that the 
veteran would be attending the neuro clinic and any other 
diagnosis obtained would be sent to the RO.  A review of the 
claims file shows that there are no such records from the 
neurology clinic.  Because VA records are constructively of 
record, they must be obtained.  Bell v. Derwinski, 2Vet. 
App. 611 (1992).

The Board also notes that the veteran's sister reported in a 
July 1997 statement that he had applied for Social Security.  
It is unclear whether he is in receipt of disability 
benefits, and if so whether such benefits are based on a 
seizure disorder.  Because such records may support the 
veteran's claim, they must be obtained.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should determine whether the 
veteran is receiving Social Security 
disability benefits, and if so obtain the 
medical records supporting the veteran's 
Social Security disability award and 
associate them with the claims file.

2.  The RO should obtain a copy of any VA 
neurological examination records, as 
noted in the August 1997 VA examination 
report, and associate such records with 
the claims folder.  If such records are 
not available, it should be so certified. 

3.  The RO should obtain from the veteran 
the names and addresses of any medical 
care providers (VA and private) who may 
have treated him for a seizure disorder 
since August 1997.  The RO should obtain 
copies of all pertinent records from the 
identified treatment sources and 
associate them with the claims folder.

4.  If any records, obtained pursuant to 
the aforementioned directives, show that 
the veteran has a current seizure 
disorder, he should be scheduled for a VA 
neurologic examination to confirm its 
existence and establish its probable 
etiology.  The claims folder must be 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should also note in writing that 
the claims file was provided.  The 
examiner should express an opinion as to 
whether any seizure disorder pre-existed 
service and, if so, whether it was 
aggravated therein.  The examiner should 
explain the rationale for any opinions 
expressed.

5.  The RO should then readjudicate the 
claim.  If it remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The veteran need 
take no action unless he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


